                                                                                                   FILED
                                                                                               U.S. DISTRICT COURT
                                                                                             MIDDLE DI$TRICT 00 TENI
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE                                     AUG 14 2019
                                 NORTHEASTERN DIVISION


UNITED STATES OF AMERICA                           )                                                      ~I+EI~~c
                                                               NO      x;19-000
        V.                                         )
                                                                      18 U.S.C. § 2
                                                                      18 U.S.C. § 233913(a)(1)
GEORGIANNA A.M. GIAMPIETRO                         )


                                     INDICTMENT


        Between on or about September 23, 2018, and on or about October 23, 2018, in the Middle

District of Tennessee and elsewhere, the defendant, GEORGIANNA A.M. GIAMPIETRO, a

citizen of the United States, did knowingly attempt to provide material support and resources, as

that term is defined in Title 18, United States Code, Section 2339A(b)(1), to wit: personnel and

services, to a foreign terrorist organization, namely, the Hay' at Tahrir, also known as Hay' et Tahrir

al-Sham, also known as Hayat Tahrir al-Sham, also known as HTS, which at all times relevant to

this indictment was designated by the Secretary of State as a foreign terrorist organization pursuant

to Section 219 of the Immigration and Nationality Act, knowing that the organization was a

designated foreign terrorist organization and knowing that the organization had engaged in, and

engages in, terrorist activity and terrorism.




                                                  1


       Case 2:19-cr-00013 Document 3 Filed 08/14/19 Page 1 of 2 PageID #: 3
           In violation of Title 18, United States Code, Sections 2339B(a)(1) and 2.


                                                       A TRUE BILL



                                                       FOREPERS ON

    DONALD Q. COCHRAN
    UNITED STATES ATTORNEY



    PHIL, H. WEHBY
    Assistan  ted States Attorney



L          CHRADER
    Assistant United States Attorney




                                                  2

          Case 2:19-cr-00013 Document 3 Filed 08/14/19 Page 2 of 2 PageID #: 4
